Case 2:20-cv-12880-JMV-JSA Document 79 Filed 04/22/21 Page 1 of 3 PageID: 1326




IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
 DANIEL D’AMBLY, AARON WOLKIND, STEVE
 HARTLEY, RICHARD SCHWETZ, JOBEL
 BARBOSA, MATTHEW REIDINGER, JOHN HUGO,                     CIVIL ACTION
 SEAN-MICHAEL DAVID SCOTT, THOMAS                           NO.: 2:20-cv-12880-
 LOUDEN, ZACHARY REHL, AMANDA REHL, K.R.,                   JMV-JAD
 a minor, by and through her father ZACHARY REHL,
 and her mother AMANDA REHL, MARK ANTHONY                   Hon. John M.
 TUCCI,                                                     Vazquez, U.S.D.J.

       Plaintiffs,                                          Oral Argument
                                                            Requested
 vs.
                                                            Return Date:
 CHRISTIAN EXOO a/k/a ANTIFASH GORDON; ST.                  July 6, 2021
 LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING
 COMPANY; NEW YORK DAILY NEWS; VIJAYA
 GADDE; TWITTER, INC; COHEN, WEISS AND
 SIMON, LLP,

       Defendants.



PLEASE TAKE NOTICE that on July 6, or on a date and time to be set by the

Court, Defendants Christian Exoo (“Defendant”), by and through his attorneys,

The Marlborough Law Firm, P.C., the Law Office of Zachary Margulis Ohnuma

and Richard Torres, Esq. shall move before the United States District Court for the

District of New Jersey, located at Martin Luther King Building & U.S. Courthouse,

50 Walnut Street, Newark, NJ 07102, for the entry of an Order pursuant to

F.R.C.P. Rules 12(b)(2) and 12(b)(6) dismissing with prejudice Counts II, III, IV,
Case 2:20-cv-12880-JMV-JSA Document 79 Filed 04/22/21 Page 2 of 3 PageID: 1327




V, VI, VIII, IX, X of Plaintiff’s Complaint and the Cross-claims filed by Co-

Defendant Cohen, Weiss and Simon, LLP.

PLEASE TAKE FURTHER NOTICE that in support of the within Motion,

Defendants shall rely upon the Memorandum and Declaration of Richard Torres

submitted herewith.

PLEASE TAKE FURTHER NOTICE that a proposed form of Order is also

submitted herewith.




Dated: April 22, 2021           By:   /s/ ____________________
                                       Richard Torres

                                      Richard Torres, Esq.
                                      63 Tooker Avenue
                                      Springfield, New Jersey 07081
                                      E-mail: richardtorresdna@gmail.com

                                      THE MARLBOROUGH LAW FIRM, P.C.
                                      Christopher Marlborough, Esq.
                                      445 Broad Hollow Road, Suite 400
                                      Melville, New York 11747
                                      Phone: (212) 991-8960
                                      Fax: (212) 991-8952
                                      E-mail: chris@marlboroughlawfirm.com

                                      ZMO Law PLLC
                                      Victoria Medley
                                      260 Madison Avenue, 17th Floor
                                      New York, New York 10016
                                      Phone: (212) 685-0999
                                      Fax: (212) 991-8952
                                      E-mail: vm@zmolaw.com
Case 2:20-cv-12880-JMV-JSA Document 79 Filed 04/22/21 Page 3 of 3 PageID: 1328




                                    Counsel for Defendant Christian Exoo
